DETAILED ACTION
Claims 1-24 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (WO 2008/114049 A2, hereinafter Roberts) in view of Solano et al. (“Safety Factors Calibration of Wall Thickness Design of Ultra Deepwater Pipelines”, Proceedings of the ASME 2013 32nd International Conference, June 9-14, 2013, hereinafter Solano).

Regarding claim 1, Roberts teaches a method of determining a wall thickness of a pipe joint for use in a subsea pipeline (see Abstract; see also [0006]-[0008]; see also claim 1), the method comprising: determining an internal diameter of the pipe joint (see [0006]-[0007], testing of various wall thicknesses for pipes of known diameter discussed); determining a minimum allowable hydrostatic pressure at the a depth at which the pipe joint is to be used (see [0005]-[0008], testing of various wall thicknesses for pipes of known diameter discussed based on withstanding hydrostatic at desired depths discussed); determining a target wall thickness for the pipe joint, the target wall thickness corresponding to the internal diameter and the minimum allowable hydrostatic pressure (see [0007], target wall thickness based on ability to withstand hydrostatic pressure, thickness of walls, materials, etc. discussed); manufacturing a plurality of preliminary pipe joints having the internal diameter and the target wall thickness (see [0011] and [0015], rings cut from manufactured pipes of various parameters for testing); carrying out external pressure collapse tests resulting in data representative of the hydrostatic collapse pressures at which the plurality of preliminary pipe joints collapse (see [0011] and claim 1, pressure collapse tests conducted); and determining a wall thickness of the pipe joint corresponding to the internal diameter and the hydrostatic collapse pressure (see [0011], wall thickness determined for desired pipeline at specified collapse pressure).
Roberts fails to teach determining a probability distribution corresponding to the data based on a statistical tail model derived from Extreme Value Theory; determining from the probability distribution a hydrostatic collapse pressure occurring with a probability of 10-5 or lower.
Solano teaches a wall thickness calibration design method (see Abstract) that includes modeling a probability of the hydrostatic collapse pressure using extreme value theory (see pages 2-4, “Probabilistic Design” section, discussion of modeling of extreme behavior of variables using extreme n power distribution described); wherein the probability distribution of hydrostatic collapse is determined to have a “high” safety value when at 10-5 or lower (see Fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Roberts such that the pipe wall thickness was determined such that the probability distribution of hydrostatic collapse pressure is 10-5 or lower. This is because wall thickness present a considerable influence in offshore pipeline capital expenditure as suggested by Solano (see Abstract).
 
Regarding claim 2, Roberts as modified by Solano above teaches all of the limitations of claim 1.
Furthermore, Roberts teaches carrying out external pressure collapse tests further includes: the steps of cutting a ring from one or more of the plurality of preliminary pipe joints; forming flat substantially parallel surfaces on the ends of the ring; providing means for measuring strain and deformation of the ring; mounting the ring in a pressure chamber such that the ends of the ring form seals with opposing walls of the chamber to isolate an inside of the ring from an outside of the ring; increasing the pressure outside the ring and measuring the strain and deformation on the ring as the pressure increases; and; determining a comparison of pressure applied to the outside of the ring and maximum strain measured to detect an onset of accelerating non-linear reduction in ring diameter with increasing pressure (see [0011]-[0016] and Fig. 3, discussion of external pressure collapse tests described and shown).

Regarding claim 3, Roberts as modified by Solano above teaches all of the limitations of claims 1 and 2.
Furthermore, Roberts teaches the step of measuring strain and deformation on the ring comprises applying sensors to the ring (see [0030]).

Regarding claim 4, Roberts as modified by Solano above teaches all of the limitations of claims 1-3.
Furthermore, Roberts teaches deploying the sensors on the inner surface of the ring (see claim 3).

Regarding claim 5, Roberts as modified by Solano above teaches all of the limitations of claims 1 and 2.
Furthermore, Roberts teaches that the step of mounting the ring in the pressure chamber includes providing seals between the ends of the ring and the walls of the chamber (see [0017]).

Regarding claim 6, Roberts as modified by Solano above teaches all of the limitations of claims 1 and 2.
Furthermore, Roberts teaches the step of increasing the pressure outside the ring includes pumping pressurized fluid into the chamber around the outside of the ring (see [0017]).

Regarding claim 7, Roberts as modified by Solano above teaches all of the limitations of claims 1 and 2.
Furthermore, Roberts teaches selecting a length of ring cut from the pipe joints such that the pipe still remains within tolerances for use in the pipeline (see claim 1, rings are cut from pipes used to make pipelines).

Regarding claim 8, Roberts as modified by Solano above teaches all of the limitations of claims 1, 2, and 7.
Furthermore, Roberts teaches selecting the length of ring cut from the pipe joints to be about twice the thickness of the wall of the pipe joint (see [0032]).

Regarding claim 9, Roberts as modified by Solano above teaches all of the limitations of claims 1, 2, and 7.
Furthermore, Roberts teaches selecting the length of ring cut from the preliminary pipe joints to be about substantially 50mm (see [0032], length of 70mm used).

Regarding claim 10, Roberts as modified by Solano above teaches all of the limitations of claim 1.
Furthermore, Roberts teaches determining the minimum allowable hydrostatic pressure at the depth at which the pipe joint is to be used further includes the step of applying a safety factor to the depth at which the pipe joint is to be used (see [0007]).

Regarding claim 11, Roberts as modified by Solano above teaches all of the limitations of claims 1 and 10.
Furthermore, Roberts teaches that the safety factor is added to the depth at which the pipe joint is to be used (see [0007]).

Regarding claims 12 and 13, Roberts as modified by Solano above teaches all of the limitations of claims 1 and 10.
Roberts as modified by Solano above fails to specifically teach that the safety factor is a coefficient; wherein the safety factor is 1.1.
However, as described above, Roberts teaches determining the minimum allowable hydrostatic pressure at the depth at which the pipe joint is to be used further includes the step of applying a safety factor to the depth at which the pipe joint is to be used (see [0007]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the teachings of Roberts as modified by Solano above such that the safety factors comprise coefficients of various values. This allows for the pipeline to adhere to standard codes as required by the teachings of Roberts (see [0007]).

Regarding claim 14, Roberts as modified by Solano above teaches all of the limitations of claim 1.
Roberts as modified by Solano above fails to specifically teach determining the hydrostatic collapse pressure occurring with the probability of 10-5 or lower comprises determining from the probability distribution a hydrostatic collapse pressure occurring with a probability of 10-6 or 10-7.
However, as described above, Solano teaches a wall thickness calibration design method (see Abstract) that includes modeling a probability of the hydrostatic collapse pressure using extreme value theory (see pages 2-4, “Probabilistic Design” section, discussion of modeling of extreme behavior of variables using extreme n power distribution described); wherein the probability distribution of hydrostatic collapse is determined to have a “high” safety value when at 10-5 or lower (see Fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the teachings of Roberts as modified by Solano above such to include a hydrostatic collapse pressure occurring with a probability of 10-6 or 10-7. This would further ensure a reduction in the influence in offshore pipeline capital expenditure as suggested by Solano (see Abstract).

Regarding claim 18, Roberts as modified by Solano above teaches all of the limitations of claim 1.
Furthermore, Roberts teaches manufacturing a plurality of pipe joints having the internal diameter and the wall thickness (see [0011], multiple pipes are prepared for testing).

Regarding claim 19, Roberts as modified by Solano above teaches all of the limitations of claims 1 and 18.
Furthermore, Roberts teaches carrying out external pressure collapse tests resulting in data representative of the hydrostatic collapse pressures at which the plurality of pipe joints collapse (see [0015], accelerated non-linear reduction considered as collapse).

Regarding claim 20, Roberts as modified by Solano above teaches all of the limitations of claims 1, 18, and 19.
Furthermore, Roberts teaches that the external pressure collapse tests comprise the following steps: cutting a ring from one or more of the plurality of pipe joints; forming flat substantially parallel surfaces on the ends of the ring; providing one or more measurement devices means for measuring strain and deformation of the ring; mounting the ring in a pressure chamber such that the ends of the ring form seals with opposing walls of the chamber to isolate the inside of the ring from the outside; increasing the pressure outside the ring and measuring the strain and deformation on the ring as the pressure increases; and, determining a comparison of pressure applied to the outside of the ring and maximum strain measured to detect an onset of accelerating non-linear reduction in ring diameter with increasing pressure (see [0011]-[0016] and Fig. 3, discussion of external pressure collapse tests described and shown).

Regarding claim 21, Roberts as modified by Solano above teaches all of the limitations of claim 1.
Furthermore, Roberts teaches a pipe joint for use in a subsea pipeline, the pipe joint having a wall thickness determined according to the method of claim 1 (see Abstract).

Regarding claim 22, Roberts as modified by Solano above teaches all of the limitations of claim 1.
Furthermore, Roberts teaches a subsea pipeline comprising one or more pipe joints having a wall thickness determined according to the method of claim 1 (see Abstract).

Regarding claim 23, Roberts teaches a method of determining a wall thickness of a pipe joint for use in a subsea pipeline (see Abstract; see also [0006]-[0008]; see also claim 1), the method comprising: determining an internal diameter of the pipe joint (see [0006]-[0007], testing of various wall thicknesses for pipes of known diameter discussed); determining a minimum allowable hydrostatic pressure at the a depth at which the pipe joint is to be used (see [0005]-[0008], testing of various wall thicknesses for pipes of known diameter discussed based on withstanding hydrostatic at desired depths discussed); determining a target wall thickness for the pipe joint, the target wall thickness corresponding to the internal diameter and the minimum allowable hydrostatic pressure (see [0007], target wall thickness based on ability to withstand hydrostatic pressure, thickness of walls, materials, etc. discussed); manufacturing a plurality of preliminary pipe joints having the internal diameter and the target wall thickness (see [0011] and [0015], rings cut from manufactured pipes of various parameters for testing); carrying out external pressure collapse tests resulting in data representative of the hydrostatic collapse pressures at which the plurality of preliminary pipe joints collapse (see [0011] and claim 1, pressure collapse tests conducted).
Roberts fails to teach determining a probability distribution corresponding to the data based on a statistical tail model derived from Extreme Value Theory; determining from the probability distribution a hydrostatic collapse pressure occurring with a probability of 10-5 or lower.
Solano teaches a wall thickness calibration design method (see Abstract) that includes modeling a probability of the hydrostatic collapse pressure using extreme value theory (see pages 2-4, “Probabilistic Design” section, discussion of modeling of extreme behavior of variables using extreme n power distribution described); wherein the probability distribution of hydrostatic collapse is determined to have a “high” safety value when at 10-5 or lower (see Fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Roberts such that the pipe wall thickness was determined such that the probability distribution of hydrostatic collapse pressure is 10-5 or lower. This is because wall thickness present a considerable influence in offshore pipeline capital expenditure as suggested by Solano (see Abstract).

Regarding claim 24, Roberts as modified by Solano above teaches all of the limitations of claim 23.
Furthermore, Roberts teaches determining the wall thickness of the pipe joint corresponding to the internal diameter and the hydrostatic collapse pressure (see [0011], wall thickness determined for desired pipeline at specified collapse pressure).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Solano as applied to claim 1 above, and further in view of Dekker et al. (US PGPUB 2017/0293712 A1, hereinafter Dekker).

Regarding claim 15-17, Roberts as modified by Solano above teaches all of the limitations of claim 1.
Roberts as modified by Solano above fails to specifically teach that the statistical tail model is a Generalized Pareto Distribution; wherein the scale and shape parameter values of the Generalized Pareto Distribution are derived using Bayesian MCMC methods; wherein the shape parameter value of the Generalized Pareto Distribution is -0.5 or less.
Dekker teaches a fatigue life management system wherein prediction models are used that include Generalized Pareto Distribution using Bayesian methods (see [0039] and [0051], discussion of statistical methods used for prediction of fatigue life).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Roberts as modified by Solano above to include a Generalized Pareto Distribution as described by Dekker. This would allow for improved analysis of the failure of the pipeline by utilizing additional statistical methods as described by Dekker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855